BANTA CORPORATION


EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

        THIS AGREEMENT, made and entered into as of this ____ day of
_____________, by and between BANTA CORPORATION, a Wisconsin corporation (the
“Company”), and ________________________ (the “Participating Key Employee”).


W I T N E S S E T H :

        WHEREAS, the Company has adopted the Banta Corporation Equity Incentive
Plan, as amended (the “Plan”), the terms of which, to the extent not stated
herein, are specifically incorporated by reference in this Agreement; and

        WHEREAS, one of the purposes of the Plan is to permit the granting of
awards of restricted shares of the Company’s Common Stock, $.10 par value (the
“Common Stock”), to certain key employees of the Company and its Affiliates (as
defined in the Plan); and

        WHEREAS, the Participating Key Employee is now employed by the Company
or an Affiliate of the Company in a key capacity, and the Company desires the
Participating Key Employee to remain in such employ, and to secure or increase
his or her stock ownership in the Company in order to increase his or her
incentive and personal interest in the welfare of the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Award of Restricted Stock. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby awards the Participating Key
Employee the number of shares of Common Stock set forth on the signature page of
this Agreement (the “Restricted Stock”).

        2.    Restrictions. Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred or otherwise alienated or hypothecated until
the respective dates set forth on the signature page of this Agreement (each
such date, a “Release Date”).

        3.    Escrow. Certificates for shares of Restricted Stock shall be
issued as soon as practicable in the name of the Participating Key Employee but
shall be held in escrow by the Company, as escrow agent. Upon issuance of such
certificates, (i) the Company shall give the Participating Key Employee a
receipt for the Restricted Stock held in escrow which will state that the
Company holds such Restricted Stock in escrow for the account of the
Participating Key Employee, subject to the terms of this Agreement, and (ii) the
Participating Key Employee shall give the Company a stock power for such
Restricted Stock duly endorsed in blank which will be held in escrow for use in
the event such Restricted Stock is forfeited in whole or in part. Unless
theretofore forfeited as provided in this Agreement, Restricted Stock shall
cease to be held in escrow and certificate(s) for the appropriate number of
shares of the Common Stock shall be delivered to the Participating Key Employee,
or in the case of his or her death, to his or her Beneficiary (as hereinafter
defined) on the applicable Release Date or upon any other termination of the
restrictions imposed by Paragraph 2 of this Agreement.

--------------------------------------------------------------------------------

        4.    Transfer After Release Date; Securities Law Restrictions. Except
as otherwise provided herein, Restricted Stock shall become free of the
restrictions of Paragraph 2 and be freely transferable by the Participating Key
Employee on and after the applicable Release Date. Shares of Restricted Stock
granted hereunder on which the restrictions set forth in Paragraph 2 have lapsed
are referred to herein as “Released Securities.” Notwithstanding anything to the
contrary herein, the Participating Key Employee agrees and acknowledges with
respect to any shares of Restricted Stock that have become Released Securities
and which have not been registered under the Securities Act of 1933, as amended
(the “Act”), (i) he or she will not sell or otherwise dispose of any of such
Released Securities except pursuant to an effective registration statement under
the Act and any applicable state securities laws, or in a transaction which, in
the opinion of counsel for the Company, is exempt from such registration, and
(ii) a legend will be placed on the certificates for the Released Securities to
such effect.

        5.    Termination of Employment Due to Death, Disability or Retirement.

        (a)     If the Participating Key Employee’s employment with the Company
and its Affiliates is terminated prior to the applicable Release Date because of
the Participating Key Employee’s death, retirement after reaching age 65 or
disability, the restrictions of Paragraph 2 applicable to that portion of the
Restricted Stock (on which the restrictions have not yet lapsed) shall terminate
and such Restricted Stock shall be free of such restrictions and, except as
otherwise provided in Paragraph 4 hereof, freely transferable.

        (b)     If the Participating Key Employee’s employment with the Company
and its Affiliates is terminated prior to the applicable Release Date because of
the Participating Key Employee’s retirement (with the consent of the Company)
after reaching age 62 but before reaching age 65, the restrictions of Paragraph
2 applicable to that portion of the Restricted Stock (on which the restrictions
have not yet lapsed), assuming that the Participating Key Employee had actually
been employed by the Company or its Affiliates for twelve months beyond such
retirement date, shall terminate and such Restricted Stock shall be free of such
restrictions and, except as otherwise provided in Paragraph 4 hereof, freely
transferable. The remaining Restricted Stock granted hereunder, if any, shall be
forfeited to the Company.

        6.    Termination of Employment for Any Other Reason. In the event that
the Participating Key Employee is discharged or leaves the employ of the Company
or any of its Affiliates for any reason (other than the death or disability of
the Participating Key Employee or the retirement of the Participating Key
Employee as contemplated by Paragraph 5 above) prior to the applicable Release
Date, all Restricted Stock on which the restrictions have not previously lapsed
shall be forfeited to the Company on the date on which such termination of
employment occurs.

        7.    Beneficiary.

-2-

--------------------------------------------------------------------------------

        (a)     The person whose name appears on the signature page hereof after
the caption “Beneficiary” or any successor designated by the Participating Key
Employee in accordance with the terms of this Agreement (the person who is the
Participating Key Employee’s Beneficiary at the time of his or her death is
herein referred to as the “Beneficiary”) shall be entitled to receive the
Restricted Stock to be released to the Beneficiary under Paragraphs 3 and 5 as a
result of the death of the Participating Key Employee. The Participating Key
Employee may from time to time revoke or change his or her Beneficiary without
the consent of any prior Beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participating Key Employee’s death, and in no event shall any designation be
effective as of a date prior to such receipt.

        (b)     If no such Beneficiary designation is in effect at the time of a
Participating Key Employee’s death, or if no designated Beneficiary survives the
Participating Key Employee or if such designation conflicts with applicable law,
the Participating Key Employee’s estate shall be entitled to receive the
Restricted Stock to be released from the restrictions of Paragraph 2 upon the
death of the Participating Key Employee. If the Committee is in doubt as to the
right of any person to receive such Restricted Stock, the Company may retain the
Restricted Stock, without liability for any interest thereon, until the
Committee determines the person entitled thereto, or the Company may deliver
such Restricted Stock to any court of appropriate jurisdiction and such delivery
shall be a complete discharge of the liability of the Company therefor.

        8.    Certificate Legend. In addition to any legends placed on
certificates for Released Securities under Paragraph 4 above, each certificate
issued for shares of Restricted Stock shall bear the following legend:

  “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary or by operation of law, is subject to certain
restrictions set forth in the Banta Corporation Equity Incentive Plan, as
amended, and a Restricted Stock Award Agreement between Banta Corporation and
the registered owner hereof. A copy of such Plan and such Agreement may be
obtained from the Secretary of Banta Corporation.”


When the restrictions imposed by Paragraph 2 hereof terminate, the Participating
Key Employee shall be entitled to have the foregoing legend removed from the
certificates representing such Released Securities.

        9.    Voting Rights; Dividends and Other Distributions.

        (a)     While shares of Restricted Stock are subject to restrictions
under Paragraph 2 and prior to any forfeiture thereof, the Participating Key
Employee may exercise full voting rights for the shares of Restricted Stock
registered in his or her name and held in escrow hereunder.

        (b)     While shares of Restricted Stock are subject to the restrictions
under Paragraph 2 and prior to any forfeiture thereof, the Participating Key
Employee shall be entitled to receive all dividends and other distributions paid
with respect to such shares of Restricted Stock. If any such dividends or
distributions are paid in shares of Common Stock or other equity securities of
the Company, such equity securities shall be subject to the same restrictions as
the shares of Restricted Stock with respect to which they were paid.

-3-

--------------------------------------------------------------------------------

        (c)     Subject to the provisions of this Agreement, the Participating
Key Employee shall have, with respect to the Restricted Stock, all other rights
of holders of Common Stock.

        10.    Tax Withholding Obligations Settled with Common Stock. If the
Participating Key Employee does not make an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the Restricted Stock
awarded hereunder, the Participating Key Employee may satisfy the Company’s
withholding tax requirements by electing to have the Company withhold that
number of shares of Released Securities otherwise deliverable to the
Participating Key Employee from escrow hereunder or to deliver to the Company a
number of shares of Common Stock, in each case, having a Fair Market Value on
the Tax Date (as such terms are below) equal to the minimum amount required to
be withheld as a result of the termination of the restrictions on such
Restricted Stock. The election must be made in writing in accordance with such
rules and regulations and in such form as the Committee may determine. The
election must be delivered to the Company prior to the Tax Date. If the number
of shares so determined shall include a fractional share, the Participating Key
Employee shall deliver cash in lieu of such fractional share. As used herein:
(y) “Tax Date” means the date on which the Participating Key Employee must
include in his or her gross income for federal income tax purposes the fair
market value of the Released Securities; and (z) “Fair Market Value” means the
per share closing price on the date in question in the principal market in which
shares of stock which are equivalent to the Restricted Stock is then traded or,
if no sales of such stock have taken place on such date, the closing price on
the most recent date on which selling prices were quoted.

        11.    Adjustments. In the event of any reclassification, subdivision or
combination of shares of Common Stock, merger or consolidation of the Company or
sale by the Company of all or a portion of its assets, or other event which
could, in the judgment of the Committee, distort the implementation of the Plan
or the realization of its objectives, the Committee may make such adjustments in
the shares of Restricted Stock subject to this Agreement, or in the terms,
conditions or restrictions of this Agreement as the Committee deems equitable to
the extent consistent with the Plan.

        12.    Powers of Company Not Affected. The existence of the Restricted
Stock shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any combination, subdivision or
reclassification of the Common Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting the
Restricted Stock or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise. Nothing in this Agreement shall confer upon the Participating Key
Employee any right to continue in the employment of the Company or any of its
Affiliates or interfere with or limit in any way the right of the Company or any
of its Affiliates to terminate the Participating Key Employee’s employment at
any time.

-4-

--------------------------------------------------------------------------------

        13.    Interpretation by Committee. The Participating Key Employee
agrees that any dispute or disagreement which may arise in connection with this
Agreement shall be resolved by the Committee, in its sole discretion, and that
any interpretation by the Committee of the terms of this Agreement or the Plan
and any determination made by the Committee under this Agreement or the Plan may
be made in the sole discretion of the Committee and shall be final, binding, and
conclusive all as more fully set forth in the Plan. Any such determination need
not be uniform and may be made differently among Participating Key Employees
awarded Restricted Stock.

        14.    Change of Control.

        (a)     Notwithstanding any other provision to the contrary contained in
this Agreement, effective upon a Change in Control of the Company (as defined
below), the restrictions imposed upon the Restricted Stock by Paragraph 2 of
this Agreement shall immediately be deemed to have lapsed and the applicable
Release Date shall be deemed to have occurred as of the date of the Change in
Control of the Company with respect to such Restricted Stock.

        (b)     The following terms shall have the following meanings when used
in this Paragraph 14.

          (i)     The term “Change in Control of the Company” shall be deemed to
occur if (A) any Person becomes the Beneficial Owner of more than 30% of the
outstanding voting stock of the Company, (1) in whole or in part by means of an
offer made to the holders of any one or more classes of such voting stock to
acquire such shares for cash, securities, other property or any combination
thereof, or (2) by any other means; (B) the Company sells, transfers or assigns
all or substantially all of its business and assets; (C) the Company
consolidates with or merges into any other corporation, unless the Company or a
subsidiary of the Company is the continuing or surviving corporation; (D) the
Company acquires, whether through purchase, merger or otherwise, all or
substantially all of the operating assets or capital stock of another entity and
in connection with such acquisition persons are elected or appointed to the
Board of Directors of the Company who are not directors immediately prior to
such acquisition and such persons constitute a majority of the Board of
Directors after such acquisition; or (E) any Person succeeds in electing two or
more directors of the Company in any one election in opposition to those
nominees proposed by management of the Company.


          (ii)     A Person shall be deemed to be the “Beneficial Owner” of any
securities:


          (A)     which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (1) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (2) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement with American Stock Transfer & Trust Company, dated as of November 5,
2001, as amended from time to time (or any successor to such Rights Agreement),
at any time before the issuance of such securities;


-5-

--------------------------------------------------------------------------------

          (B)     which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act), including pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security
under this subparagraph (B) as a result of an agreement, arrangement or
understanding to vote such security if the agreement, arrangement or
understanding: (1) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations under the Exchange
Act and (2) is not also then reportable on a Schedule 13D under the Exchange Act
(or any comparable or successor report); or


          (C)     which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection (B)(1) above) or disposing of any voting securities of the Company.


          (iii)     “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.


          (iv)     “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations of the Exchange Act.


          (v)     “Person” shall mean any individual, firm, partnership,
corporation, limited liability company, limited partnership or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.


        15.    Miscellaneous.

        (a)     This Agreement shall be governed and construed in accordance
with the laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.

-6-

--------------------------------------------------------------------------------

        (b)     This Agreement may not be amended or modified except by the
written consent of the parties hereto.

        (c)     Headings are given to the paragraphs and subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

        (d)     Any notice, filing or delivery hereunder or with respect to
Restricted Stock shall be given to the Participating Key Employee at either his
or her usual work location or his or her home address as indicated in the
records of the Company, and shall be given to the Committee or the Company at
225 Main Street, Menasha, Wisconsin 54952, Attention: Secretary. All such
notices shall be given by first class mail, postage pre-paid, or by personal
delivery.

        (e)     This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Participating Key Employee, the Beneficiary and the
personal representative(s) and heirs of the Participating Key Employee.

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer and its corporate seal hereunto affixed,
and the Participating Key Employee has hereunto affixed his or her hand, all on
the day and year set forth below.

BANTA CORPORATION
(CORPORATE SEAL)
  By:____________________________________________
  Attest:__________________________________________
  PARTICIPATING KEY EMPLOYEE
  _______________________________________________


  Number of Shares of Restricted Stock: Date of Agreement: Grant Date: Release
Dates: As to ________ shares:   the Release Date is________ As to ________
shares:   the Release Date is________ As to ________ shares:   the Release Date
is________ Beneficiary:

-7-

--------------------------------------------------------------------------------

  Address of Beneficiary: Beneficiary Tax Identification No.:


















-8-